
	
		II
		Calendar No. 177
		111th CONGRESS
		1st Session
		S. 1692
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2009
			Mr. Leahy (for himself,
			 Mr. Cardin, Mr.
			 Kaufman, Mr. Sanders,
			 Mrs. Feinstein, Mr. Whitehouse, and Ms.
			 Klobuchar) introduced the following bill; which was read twice and
			 referred to the
			 Committee on the
			 Judiciary
		
		
			October 13, 2009
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To extend the sunset of certain provisions of the USA
		  PATRIOT Act and the authority to issue national security letters, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 USA PATRIOT Act Sunset Extension Act
			 of 2009.
		2.Sunsets
			(a)Sections 206 and
			 215 sunset
				(1)In
			 generalSection 102(b)(1) of the USA PATRIOT Improvement and
			 Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805 note, 50 U.S.C.
			 1861 note, and 50 U.S.C. 1862 note) is amended by striking 2009
			 and inserting 2013.
				(2)Conforming
			 amendments
					(A)In
			 generalSection 601(a)(1)(D)
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1871(a)(1)(D))
			 is amended by striking section 501; and inserting section
			 502 or under section 501 pursuant to section 102(b)(2) the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1861
			 note);.
					(B)Application
			 under section 404 of the FISA Amendments Act of 2008Section
			 404(b)(4)(A) of the FISA Amendments Act of 2008 (Public Law 110–261; 122 Stat.
			 2477) is amended by striking the period at the end and inserting “, except that
			 paragraph (1)(D) of such section 601(a) shall be applied as if it read as
			 follows:
					‘(D)access to records
			 under section 502 or under section 501 pursuant to section 102(b)(2) the USA
			 PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50
			 U.S.C. 1861 note);’.”.
					(C)Effective
			 dateThe amendments made by this paragraph shall take effect on
			 December 31, 2013.
					(b)Extension of
			 sunset relating to individual terrorists as agents of foreign powers
				(1)In
			 generalSection 6001(b) of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458; 50 U.S.C. 1801 note) is amended to
			 read as follows:
					
						(b)Sunset
							(1)RepealSubparagraph
				(C) of section 101(b)(1) of the Foreign Intelligence Surveillance Act of 1978
				(50 U.S.C. 1801(b)(1)), as added by subsection (a), is repealed effective
				December 31, 2013.
							(2)Transition
				provisionNotwithstanding paragraph (1), subparagraph (C) of
				section 101(b)(1) of the Foreign Intelligence Surveillance Act of 1978 (50
				U.S.C. 1801(b)(1)) shall continue to apply after December 31, 2013, with
				respect to any particular foreign intelligence investigation or with respect to
				any particular offense or potential offense that began or occurred before
				December 31,
				2013.
							.
				(2)Conforming
			 amendment
					(A)In
			 generalSection 601(a)(2) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1871(a)(2)) is amended by striking the
			 semicolon at the end and inserting pursuant to subsection (b)(2) of
			 section 6001 of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (Public Law 108–458; 50 U.S.C. 1801 note);.
					(B)Effective
			 dateThe amendment made by subparagraph (A) shall take effect on
			 December 31, 2013.
					(c)National
			 security letters
				(1)In
			 generalEffective on December 31, 2013, the following provisions
			 of law are repealed:
					(A)Section 2709 of
			 title 18, United States Code.
					(B)Section 1114(a)(5)
			 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)).
					(C)Subsections (a)
			 and (b) of section 626 of the Fair Credit Reporting Act (15 U.S.C.
			 1681u).
					(D)Section 627 of the
			 Fair Credit Reporting Act (15 U.S.C. 1681v).
					(E)Section 802 of the
			 National Security Act of 1947 (50 U.S.C. 436).
					(2)Transition provisionNotwithstanding paragraph (1), the
			 provisions of law referred to in paragraph (1) shall continue to apply after
			 December 31, 2013, with respect to any particular foreign intelligence
			 investigation or with respect to any particular offense or potential offense
			 that began or occurred before December 31, 2013.
				(3)Technical and
			 conforming amendments
					(A)Title
			 18Title 18, United States Code, is amended—
						(i)in the table of
			 sections for chapter 121, by striking the item relating to section 2709;
						(ii)by striking
			 section 3511; and
						(iii)in the table of
			 sections for chapter 223, by striking the item relating to section 3511.
						(B)Fair Credit
			 Reporting ActThe Fair Credit Reporting Act (15 U.S.C. 1681) is
			 amended—
						(i)in section 626 (15
			 U.S.C. 1681u)—
							(I)in subsection
			 (d)(1), by striking the identity of financial institutions or a consumer
			 report respecting any consumer under subsection (a), (b), or (c) and
			 inserting a consumer report respecting any consumer under subsection
			 (c);
							(II)in subsection
			 (h)(1), by striking subsections (a), (b), and (c) and inserting
			 subsection (c); and
							(ii)in the table of
			 sections, by striking the item relating to section 627.
						(C)National
			 Security Act of 1947The National Security Act of 1947 (50 U.S.C.
			 401 et seq.) is amended—
						(i)in section 507(b)
			 (50 U.S.C. 415b(b))—
							(I)by striking
			 paragraph (5); and
							(II)by redesignating
			 paragraph (6) as paragraph (5); and
							(ii)in the table of
			 contents, by striking the item relating to section 802.
						(D)Effective
			 dateThe amendments made by this paragraph shall take effect on
			 December 31, 2013.
					3.Factual basis for
			 and issuance of orders for access to tangible things
			(a)In
			 generalSection 501 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is
			 amended—
				(1)in the section
			 heading, by striking certain
			 business records and inserting tangible things;
				(2)in subsection (b)(2), by striking
			 subparagraphs (A) and (B) and inserting the following:
					
						(A)a statement of
				facts showing that there are reasonable grounds to believe that the records or
				other things sought—
							(i)are relevant to an
				authorized investigation (other than a threat assessment) conducted in
				accordance with subsection (a)(2) to obtain foreign intelligence information
				not concerning a United States person or to protect against international
				terrorism or clandestine intelligence activities; and
							(ii)(I)pertain to a foreign
				power or an agent of a foreign power;
								(II)are relevant to
				the activities of a suspected agent of a foreign power who is the subject of
				such authorized investigation; or
								(III)pertain to an
				individual in contact with, or known to, a suspected agent of a foreign power;
				and
								(B)a statement of
				proposed minimization procedures.
						;
				and
				(3)in subsection
			 (c)—
					(A)in paragraph
			 (1)—
						(i)by inserting
			 and that the proposed minimization procedures meet the definition of
			 minimization procedures under subsection (g) after subsections
			 (a) and (b); and
						(ii)by striking the
			 second sentence; and
						(B)in paragraph
			 (2)—
						(i)in subparagraph
			 (D), by striking and at the end;
						(ii)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
						(iii)by adding at the
			 end the following:
							
								(F)shall direct that
				the minimization procedures be
				followed.
								.
						(b)Technical and
			 conforming amendments
				(1)Title
			 headingTitle V of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1861 et seq.) is amended in the title heading by striking
			 certain business
			 records and inserting tangible
			 things.
				(2)Table of
			 contentsThe table of contents in the first section of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is
			 amended by striking the items relating to title V and section 501 and inserting
			 the following:
					
						
							TITLE V—Access to tangible things for
				foreign intelligence purposes
							Sec. 501. Access to tangible things for
				foreign intelligence purposes and international terrorism
				investigations.
						
						.
				4.Factual basis for
			 and issuance of orders for pen registers and trap and trace devices for foreign
			 intelligence purposes
			(a)In
			 general
				(1)ApplicationSection 402(c) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1842(c)) is amended—
					(A)in paragraph (1), by striking
			 and at the end; and
					(B)by striking paragraph (2) and inserting the
			 following:
						
							(2)a statement of facts showing that there are
				reasonable grounds to believe that the information likely to be
				obtained—
								(A)is relevant to an
				authorized investigation (other than a threat assessment) conducted in
				accordance with subsection (a)(1) to obtain foreign intelligence information
				not concerning a United States person or to protect against international
				terrorism or clandestine intelligence activities; and
								(B)(i)pertains to a foreign
				power or an agent of a foreign power;
									(ii)is relevant to
				the activities of a suspected agent of a foreign power who is the subject of
				such authorized investigation; or
									(iii)pertains to an
				individual in contact with, or known to, a suspected agent of a foreign power;
				and
									(3)a statement of proposed minimization
				procedures.
							.
					(2)Minimization
					(A)DefinitionSection 401 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1841) is amended by adding at the end the
			 following:
						
							(4)The term minimization
				procedures means—
								(A)specific procedures that are reasonably
				designed in light of the purpose and technique of an order for the installation
				and use of a pen register or trap and trace device, to minimize the acquisition
				and retention, and prohibit the dissemination, of nonpublicly available
				information concerning unconsenting United States persons consistent with the
				need of the United States to obtain, produce, and disseminate foreign
				intelligence information;
								(B)procedures that require that nonpublicly
				available information, which is not foreign intelligence information, as
				defined in section 101(e)(1), shall not be disseminated in a manner that
				identifies any United States person, without such person’s consent, unless such
				person’s identity is necessary to understand foreign intelligence information
				or assess its importance; and
								(C)notwithstanding subparagraphs (A) and (B),
				procedures that allow for the retention and dissemination of information that
				is evidence of a crime which has been, is being, or is about to be committed
				and that is to be retained or disseminated for law enforcement
				purposes.
								.
					(B)Pen registers and trap and trace
			 devicesSection 402 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1842) is
			 amended—
						(i)in subsection (d)—
							(I)in paragraph (1), by inserting , and
			 that the proposed minimization procedures meet the definition of minimization
			 procedures under this title before the period at the end; and
							(II)in paragraph (2)(B)—
								(aa)in clause (ii)(II), by striking
			 and after the semicolon; and
								(bb)by adding at the end the following:
									
										(iv)the minimization procedures be followed;
				and
										;
				and
								(ii)by adding at the end the following:
							
								(h)At or before the end of the period of time
				for which the installation and use of a pen register or trap and trace device
				is approved under an order or an extension under this section, the judge may
				assess compliance with the minimization procedures by reviewing the
				circumstances under which information concerning United States persons was
				acquired, retained, or
				disseminated.
								.
						(C)EmergenciesSection 403 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1843) is amended—
						(i)by redesignating subsection (c) as (d);
			 and
						(ii)by inserting after subsection (b) the
			 following:
							
								(c)If the Attorney General authorizes the
				emergency installation and use of a pen register or trap and trace device under
				this section, the Attorney General shall require that the minimization
				procedures required by this title for the issuance of a judicial order be
				followed.
								.
						(D)Use of informationSection 405(a) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1845(a)) is amended by striking
			 provisions of and inserting minimization procedures
			 required under.
					5.Limitations on
			 disclosure of national security letters
			(a)In
			 generalSection 2709 of title 18, United States Code, is amended
			 by striking subsection (c) and inserting the following:
				
					(c)Prohibition of
				certain disclosure
						(1)Prohibition
							(A)In
				generalIf a certification is issued under subparagraph (B) and
				notice of the right to judicial review under paragraph (4) is provided, no wire
				or electronic communication service provider, or officer, employee, or agent
				thereof, that receives a request under subsection (a), shall disclose to any
				person the particular information specified in the certification during the
				time period to which the certification applies, which may be not longer than 1
				year.
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the Director of the Federal
				Bureau of Investigation, or a designee of the Director whose rank shall be no
				lower than Deputy Assistant Director at Bureau headquarters or a Special Agent
				in Charge of a Bureau field office, certifies that, absent a prohibition of
				disclosure under this subsection, there may result—
								(i)a danger to the
				national security of the United States;
								(ii)interference with
				a criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference
				with diplomatic relations; or
								(iv)danger to the
				life or physical safety of any person.
								(2)Exception
							(A)In
				generalA wire or electronic communication service provider, or
				officer, employee, or agent thereof, that receives a request under subsection
				(a) may disclose information otherwise subject to any applicable nondisclosure
				requirement to—
								(i)those persons to
				whom disclosure is necessary in order to comply with the request;
								(ii)an attorney in
				order to obtain legal advice or assistance regarding the request; or
								(iii)other persons as
				permitted by the Director of the Federal Bureau of Investigation or the
				designee of the Director.
								(B)Nondisclosure
				requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a request is issued under subsection (a) in the same manner
				as the person to whom the request is issued.
							(C)NoticeAny
				recipient that discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(3)ExtensionThe
				Director of the Federal Bureau of Investigation, or a designee of the Director
				whose rank shall be no lower than Deputy Assistant Director at Bureau
				headquarters or a Special Agent in Charge in a Bureau field office, may extend
				a nondisclosure requirement for additional periods of not longer than 1 year
				if, at the time of each extension, a new certification is made under paragraph
				(1)(B) and notice is provided to the recipient of the applicable request that
				the nondisclosure requirement has been extended and the recipient has the right
				to judicial review of the nondisclosure requirement.
						(4)Right to
				judicial review
							(A)In
				generalA wire or electronic communications service provider that
				receives a request under subsection (a) shall have the right to judicial review
				of any applicable nondisclosure requirement and any extension thereof.
							(B)Timing
								(i)In
				generalA request under subsection (a) shall state that if the
				recipient wishes to have a court review a nondisclosure requirement, the
				recipient shall notify the Government not later than 21 days after the date of
				receipt of the request.
								(ii)ExtensionA
				notice that the applicable nondisclosure requirement has been extended under
				paragraph (3) shall state that if the recipient wishes to have a court review
				the nondisclosure requirement, the recipient shall notify the Government not
				later than 21 days after the date of receipt of the notice.
								(C)Initiation of
				proceedingsIf a recipient of a request under subsection (a)
				makes a notification under subparagraph (B), the Government shall initiate
				judicial review under the procedures established in section 3511 of this
				title.
							(5)TerminationIf
				the facts supporting a nondisclosure requirement cease to exist prior to the
				applicable time period of the nondisclosure requirement, an appropriate
				official of the Federal Bureau of Investigation shall promptly notify the wire
				or electronic service provider, or officer, employee, or agent thereof, subject
				to the nondisclosure requirement that the nondisclosure requirement is no
				longer in
				effect.
						.
			(b)Identity of
			 financial institutions and credit reportsSection 626 of the Fair
			 Credit Reporting Act (15 U.S.C. 1681u) is amended by striking subsection (d)
			 and inserting the following:
				
					(d)Prohibition of
				certain disclosure
						(1)Prohibition
							(A)In
				generalIf a certification is issued under subparagraph (B) and
				notice of the right to judicial review under paragraph (4) is provided, no
				consumer reporting agency, or officer, employee, or agent thereof, that
				receives a request or order under subsection (a), (b), or (c), shall disclose
				to any person the particular information specified in the certification during
				the time period to which the certification applies, which may be not longer
				than 1 year.
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the Director of the Federal
				Bureau of Investigation, or a designee of the Director whose rank shall be no
				lower than Deputy Assistant Director at Bureau headquarters or a Special Agent
				in Charge of a Bureau field office, certifies that, absent a prohibition of
				disclosure under this subsection, there may result—
								(i)a danger to the
				national security of the United States;
								(ii)interference with
				a criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference
				with diplomatic relations; or
								(iv)danger to the
				life or physical safety of any person.
								(2)Exception
							(A)In
				generalA consumer reporting agency, or officer, employee, or
				agent thereof, that receives a request or order under subsection (a), (b), or
				(c) may disclose information otherwise subject to any applicable nondisclosure
				requirement to—
								(i)those persons to
				whom disclosure is necessary in order to comply with the request or
				order;
								(ii)an attorney in
				order to obtain legal advice or assistance regarding the request or order;
				or
								(iii)other persons as
				permitted by the Director of the Federal Bureau of Investigation or the
				designee of the Director.
								(B)Nondisclosure
				requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a request or order is issued under subsection (a), (b), or
				(c) in the same manner as the person to whom the request or order is
				issued.
							(C)NoticeAny
				recipient that discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(3)ExtensionThe
				Director of the Federal Bureau of Investigation, or a designee of the Director
				whose rank shall be no lower than Deputy Assistant Director at Bureau
				headquarters or a Special Agent in Charge in a Bureau field office, may extend
				a nondisclosure requirement for additional periods of not longer than 1 year
				if, at the time of each extension, a new certification is made under paragraph
				(1)(B) and notice is provided to the recipient of the applicable request or
				order that the nondisclosure requirement has been extended and the recipient
				has the right to judicial review of the nondisclosure requirement.
						(4)Right to
				judicial review
							(A)In
				generalA consumer reporting agency that receives a request or
				order under subsection (a), (b), or (c) shall have the right to judicial review
				of any applicable nondisclosure requirement and any extension thereof.
							(B)Timing
								(i)In
				generalA request or order under subsection (a), (b), or (c)
				shall state that if the recipient wishes to have a court review a nondisclosure
				requirement, the recipient shall notify the Government not later than 21 days
				after the date of receipt of the request or order.
								(ii)ExtensionA
				notice that the applicable nondisclosure requirement has been extended under
				paragraph (3) shall state that if the recipient wishes to have a court review
				the nondisclosure requirement, the recipient shall notify the Government not
				later than 21 days after the date of receipt of the notice.
								(C)Initiation of
				proceedingsIf a recipient of a request or order under subsection
				(a), (b), or (c) makes a notification under subparagraph (B), the Government
				shall initiate judicial review under the procedures established in section 3511
				of title 18, United States Code.
							(5)TerminationIf
				the facts supporting a nondisclosure requirement cease to exist prior to the
				applicable time period of the nondisclosure requirement, an appropriate
				official of the Federal Bureau of Investigation shall promptly notify the
				consumer reporting agency, or officer, employee, or agent thereof, subject to
				the nondisclosure requirement that the nondisclosure requirement is no longer
				in
				effect.
						.
			(c)Disclosures to
			 Governmental agencies for counterterrorism purposesSection 627
			 of the Fair Credit Reporting Act (15 U.S.C. 1681v) is amended by striking
			 subsection (c) and inserting the following:
				
					(c)Prohibition of
				certain disclosure
						(1)Prohibition
							(A)In
				generalIf a certification is issued under subparagraph (B) and
				notice of the right to judicial review under paragraph (4) is provided, no
				consumer reporting agency, or officer, employee, or agent thereof, that
				receives a request under subsection (a), shall disclose to any person the
				particular information specified in the certification during the time period to
				which the certification applies, which may be not longer than 1 year.
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the head of a government agency
				authorized to conduct investigations of intelligence or counterintelligence
				activities or analysis related to international terrorism, or a designee,
				certifies that, absent a prohibition of disclosure under this subsection, there
				may result—
								(i)a danger to the
				national security of the United States;
								(ii)interference with
				a criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference
				with diplomatic relations; or
								(iv)danger to the
				life or physical safety of any person.
								(2)Exception
							(A)In
				generalA consumer reporting agency, or officer, employee, or
				agent thereof, that receives a request under subsection (a) may disclose
				information otherwise subject to any applicable nondisclosure requirement
				to—
								(i)those persons to
				whom disclosure is necessary in order to comply with the request;
								(ii)an attorney in
				order to obtain legal advice or assistance regarding the request; or
								(iii)other persons as
				permitted by the head of the government agency authorized to conduct
				investigations of intelligence or counterintelligence activities or analysis
				related to international terrorism, or a designee.
								(B)Nondisclosure
				requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a request is issued under subsection (a) in the same manner
				as the person to whom the request is issued.
							(C)NoticeAny
				recipient that discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(3)ExtensionThe
				head of a government agency authorized to conduct investigations of
				intelligence or counterintelligence activities or analysis related to
				international terrorism, or a designee, may extend a nondisclosure requirement
				for additional periods of not longer than 1 year if, at the time of each
				extension, a new certification is made under paragraph (1)(B) and notice is
				provided to the recipient of the applicable request that the nondisclosure
				requirement has been extended and the recipient has the right to judicial
				review of the nondisclosure requirement.
						(4)Right to
				judicial review
							(A)In
				generalA consumer reporting agency that receives a request under
				subsection (a) shall have the right to judicial review of any applicable
				nondisclosure requirement and any extension thereof.
							(B)Timing
								(i)In
				generalA request under subsection (a) shall state that if the
				recipient wishes to have a court review a nondisclosure requirement, the
				recipient shall notify the Government not later than 21 days after the date of
				receipt of the request.
								(ii)ExtensionA
				notice that the applicable nondisclosure requirement has been extended under
				paragraph (3) shall state that if the recipient wishes to have a court review
				the nondisclosure requirement, the recipient shall notify the Government not
				later than 21 days after the date of receipt of the notice.
								(C)Initiation of
				proceedingsIf a recipient of a request under subsection (a)
				makes a notification under subparagraph (B), the Government shall initiate
				judicial review under the procedures established in section 3511 of title 18,
				United States Code.
							(5)TerminationIf
				the facts supporting a nondisclosure requirement cease to exist prior to the
				applicable time period of the nondisclosure requirement, an appropriate
				official of the government agency authorized to conduct investigations of
				intelligence or counterintelligence activities or analysis related to
				international terrorism shall promptly notify the consumer reporting agency, or
				officer, employee, or agent thereof, subject to the nondisclosure requirement
				that the nondisclosure requirement is no longer in
				effect.
						.
			(d)Financial
			 recordsSection 1114(a)(5) of the Right to Financial Privacy Act
			 (12 U.S.C. 3414(a)(5)) is amended by striking subparagraph (D) and inserting
			 the following:
				
					(D)Prohibition of
				certain disclosure
						(i)Prohibition
							(I)In
				generalIf a certification is issued under subclause (II) and
				notice of the right to judicial review under clause (iv) is provided, no
				financial institution, or officer, employee, or agent thereof, that receives a
				request under subparagraph (A), shall disclose to any person the particular
				information specified in the certification during the time period to which the
				certification applies, which may be not longer than 1 year.
							(II)CertificationThe
				requirements of subclause (I) shall apply if the Director of the Federal Bureau
				of Investigation, or a designee of the Director whose rank shall be no lower
				than Deputy Assistant Director at Bureau headquarters or a Special Agent in
				Charge of a Bureau field office, certifies that, absent a prohibition of
				disclosure under this subparagraph, there may result—
								(aa)a danger to the
				national security of the United States;
								(bb)interference with
				a criminal, counterterrorism, or counterintelligence investigation;
								(cc)interference with
				diplomatic relations; or
								(dd)danger to the
				life or physical safety of any person.
								(ii)Exception
							(I)In
				generalA financial institution, or officer, employee, or agent
				thereof, that receives a request under subparagraph (A) may disclose
				information otherwise subject to any applicable nondisclosure requirement
				to—
								(aa)those persons to
				whom disclosure is necessary in order to comply with the request;
								(bb)an attorney in
				order to obtain legal advice or assistance regarding the request; or
								(cc)other persons as
				permitted by the Director of the Federal Bureau of Investigation or the
				designee of the Director.
								(II)Nondisclosure
				requirementA person to whom disclosure is made under subclause
				(I) shall be subject to the nondisclosure requirements applicable to a person
				to whom a request is issued under subparagraph (A) in the same manner as the
				person to whom the request is issued.
							(III)NoticeAny
				recipient that discloses to a person described in subclause (I) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(iii)ExtensionThe
				Director of the Federal Bureau of Investigation, or a designee of the Director
				whose rank shall be no lower than Deputy Assistant Director at Bureau
				headquarters or a Special Agent in Charge in a Bureau field office, may extend
				a nondisclosure requirement for additional periods of not longer than 1 year
				if, at the time of each extension, a new certification is made under clause
				(i)(II) and notice is provided to the recipient of the applicable request that
				the nondisclosure requirement has been extended and the recipient has the right
				to judicial review of the nondisclosure requirement.
						(iv)Right to
				judicial review
							(I)In
				generalA financial institution that receives a request under
				subparagraph (A) shall have the right to judicial review of any applicable
				nondisclosure requirement and any extension thereof.
							(II)Timing
								(aa)In
				generalA request under subparagraph (A) shall state that if the
				recipient wishes to have a court review a nondisclosure requirement, the
				recipient shall notify the Government not later than 21 days after the date of
				receipt of the request.
								(bb)ExtensionA
				notice that the applicable nondisclosure requirement has been extended under
				clause (iii) shall state that if the recipient wishes to have a court review
				the nondisclosure requirement, the recipient shall notify the Government not
				later than 21 days after the date of receipt of the notice.
								(III)Initiation of
				proceedingsIf a recipient of a request under subparagraph (A)
				makes a notification under subclause (II), the Government shall initiate
				judicial review under the procedures established in section 3511 of title 18,
				United States Code.
							(v)TerminationIf
				the facts supporting a nondisclosure requirement cease to exist prior to the
				applicable time period of the nondisclosure requirement, an appropriate
				official of the Federal Bureau of Investigation shall promptly notify the
				financial institution, or officer, employee, or agent thereof, subject to the
				nondisclosure requirement that the nondisclosure requirement is no longer in
				effect.
						.
			(e)Requests by
			 authorized investigative agenciesSection 802 of the National
			 Security Act of 1947 (50 U.S.C. 436), is amended by striking subsection (b) and
			 inserting the following:
				
					(b)Prohibition of
				certain disclosure
						(1)Prohibition
							(A)In
				generalIf a certification is issued under subparagraph (B) and
				notice of the right to judicial review under paragraph (4) is provided, no
				governmental or private entity, or officer, employee, or agent thereof, that
				receives a request under subsection (a), shall disclose to any person the
				particular information specified in the certification during the time period to
				which the certification applies, which may be not longer than 1 year.
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the head of an authorized
				investigative agency described in subsection (a), or a designee, certifies
				that, absent a prohibition of disclosure under this subsection, there may
				result—
								(i)a danger to the
				national security of the United States;
								(ii)interference with
				a criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference
				with diplomatic relations; or
								(iv)danger to the
				life or physical safety of any person.
								(2)Exception
							(A)In
				generalA governmental or private entity, or officer, employee,
				or agent thereof, that receives a request under subsection (a) may disclose
				information otherwise subject to any applicable nondisclosure requirement
				to—
								(i)those persons to
				whom disclosure is necessary in order to comply with the request;
								(ii)an attorney in
				order to obtain legal advice or assistance regarding the request; or
								(iii)other persons as
				permitted by the head of the authorized investigative agency described in
				subsection (a).
								(B)Nondisclosure
				requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a request is issued under subsection (a) in the same manner
				as the person to whom the request is issued.
							(C)NoticeAny
				recipient that discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(3)ExtensionThe
				head of an authorized investigative agency described in subsection (a), or a
				designee, may extend a nondisclosure requirement for additional periods of not
				longer than 1 year if, at the time of each extension, a new certification is
				made under paragraph (1)(B) and notice is provided to the recipient of the
				applicable request that the nondisclosure requirement has been extended and the
				recipient has the right to judicial review of the nondisclosure
				requirement.
						(4)Right to
				judicial review
							(A)In
				generalA governmental or private entity that receives a request
				under subsection (a) shall have the right to judicial review of any applicable
				nondisclosure requirement and any extension thereof.
							(B)Timing
								(i)In
				generalA request under subsection (a) shall state that if the
				recipient wishes to have a court review a nondisclosure requirement, the
				recipient shall notify the Government not later than 21 days after the date of
				receipt of the request.
								(ii)ExtensionA
				notice that the applicable nondisclosure requirement has been extended under
				paragraph (3) shall state that if the recipient wishes to have a court review
				the nondisclosure requirement, the recipient shall notify the Government not
				later than 21 days after the date of receipt of the notice.
								(C)Initiation of
				proceedingsIf a recipient of a request under subsection (a)
				makes a notification under subparagraph (B), the Government shall initiate
				judicial review under the procedures established in section 3511 of title 18,
				United States Code.
							(5)TerminationIf
				the facts supporting a nondisclosure requirement cease to exist prior to the
				applicable time period of the nondisclosure requirement, an appropriate
				official of the authorized investigative agency described in subsection (a)
				shall promptly notify the governmental or private entity, or officer, employee,
				or agent thereof, subject to the nondisclosure requirement that the
				nondisclosure requirement is no longer in
				effect.
						.
			6.Judicial review
			 of FISA orders and national security letters
			(a)FISASection
			 501(f)(2) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1861(f)(2)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause
			 (i)—
						(i)by striking
			 a production order and inserting a production order or
			 nondisclosure order; and
						(ii)by striking
			 Not less than 1 year and all that follows;
						(B)in clause (ii), by
			 striking production order or nondisclosure; and
					(2)in subparagraph
			 (C)—
					(A)by striking clause
			 (ii); and
					(B)by redesignating
			 clause (iii) as clause (ii).
					(b)Judicial review
			 of national security lettersSection 3511(b) of title 18, United
			 States Code, is amended to read as follows:
				
					(b)Nondisclosure
						(1)In
				general
							(A)NoticeIf
				a recipient of a request or order for a report, records, or other information
				under section 2709 of this title, section 626 or 627 of the Fair Credit
				Reporting Act (15 U.S.C. 1681u and 1681v), section 1114 of the Right to
				Financial Privacy Act (12 U.S.C. 3414), or section 802 of the National Security
				Act of 1947 (50 U.S.C. 436), wishes to have a court review a nondisclosure
				requirement imposed in connection with the request, the recipient shall notify
				the Government not later than 21 days after the date of receipt of the request
				or of notice that an applicable nondisclosure requirement has been
				extended.
							(B)ApplicationNot
				later than 21 days after the date of receipt of a notification under
				subparagraph (A), the Government shall apply for an order prohibiting the
				disclosure of particular information about the existence or contents of the
				relevant request or order. An application under this subparagraph may be filed
				in the district court of the United States for any district within which the
				authorized investigation that is the basis for the request or order is being
				conducted. The applicable nondisclosure requirement shall remain in effect
				during the pendency of proceedings relating to the requirement.
							(C)ConsiderationA
				district court of the United States that receives an application under
				subparagraph (B) should rule expeditiously, and may issue a nondisclosure order
				for a period of not longer than 1 year, unless the facts justify a longer
				period of nondisclosure.
							(D)DenialIf
				a district court of the United States rejects an application for a
				nondisclosure order or extension thereof, the nondisclosure requirement shall
				no longer be in effect.
							(2)Application
				contentsAn application for a nondisclosure order or extension
				thereof under this subsection shall include—
							(A)a statement of the
				facts indicating that, absent a prohibition of disclosure under this
				subsection, there may result—
								(i)a danger to the
				national security of the United States;
								(ii)interference with
				a criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference
				with diplomatic relations; or
								(iv)danger to the
				life or physical safety of any person; and
								(B)the time period
				during which the Government believes the nondisclosure requirement should
				apply.
							(3)StandardA
				district court of the United States may issue a nondisclosure requirement order
				or extension thereof under this subsection if the court determines that there
				is reason to believe that disclosure of the information subject to the
				nondisclosure requirement during the applicable time period will result
				in—
							(A)a danger to the
				national security of the United States;
							(B)interference with
				a criminal, counterterrorism, or counterintelligence investigation;
							(C)interference with
				diplomatic relations; or
							(D)danger to the life
				or physical safety of any person.
							(4)RenewalA
				nondisclosure order under this subsection may be renewed for additional periods
				of not longer than 1 year, unless the facts of the case justify a longer period
				of nondisclosure, upon submission of an application meeting the requirements of
				paragraph (2), and a determination by the court that the circumstances
				described in paragraph (3) continue to
				exist.
						.
			(c)MinimizationSection
			 501(g) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(g))
			 is amended—
				(1)in paragraph (1),
			 by striking Not later than and all that follows and inserting
			 At or before the end of the period of time for the production of
			 tangible things under an order approved under this section or at any time after
			 the production of tangible things under an order approved under this section, a
			 judge may assess compliance with the minimization procedures by reviewing the
			 circumstances under which information concerning United States persons was
			 acquired, retained, or disseminated.; and
				(2)in paragraph
			 (2)(A), by inserting acquisition and after to minimize
			 the.
				7.Certification for
			 access to telephone toll and transactional records
			(a)In
			 generalSection 2709(b)(1) of
			 title 18, United States Code, is amended—
				(1)by striking certifies in
			 writing and inserting provides a written certification by the
			 Director (or a designee); and
				(2)by inserting that includes a
			 statement of facts showing that there are reasonable grounds to believe
			 before that the name,.
				(b)Identity of
			 financial institutions and credit reportsSection 626 of the Fair
			 Credit Reporting Act (15 U.S.C. 1681u) is amended—
				(1)in subsection (a),
			 by striking has determined in writing, that such information is sought
			 for and inserting provides to the consumer reporting agency a
			 written determination that includes a statement of facts showing that there are
			 reasonable grounds to believe that such information is relevant to;
			 and
				(2)in subsection (b),
			 by striking has determined in writing that such information is sought
			 for and inserting provides to the consumer reporting agency a
			 written determination that includes a statement of facts showing that there are
			 reasonable grounds to believe that such information is relevant
			 to.
				(c)Disclosures to
			 Governmental agencies for counterterrorism purposesSection
			 627(a) of the Fair Credit Reporting Act (15 U.S.C. 1681v(a)) is amended by
			 inserting that includes a statement of facts showing that there are
			 reasonable grounds to believe before that such information is
			 necessary for.
			(d)Financial
			 recordsSection 1114(a)(5)(A) of the Right to Financial Privacy
			 Act (12 U.S.C. 3414(a)(5)(A)) is amended—
				(1)by striking certifies in
			 writing and inserting provides a written certification by the
			 Director (or a designee); and
				(2)by striking that such records are
			 sought for foreign counter intelligence purposes and inserting
			 that includes a statement of facts showing that there are reasonable
			 grounds to believe that such records are relevant to a foreign
			 counterintelligence investigation.
				(e)Requests by
			 authorized investigative agenciesSection 802(a)(3) of the
			 National Security Act of 1947 (50 U.S.C. 436(a)(3)), is amended—
				(1)by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E),
			 respectively; and
				(2)by inserting after
			 subparagraph (A) the following:
					
						(B)shall include a
				statement of facts showing that there are reasonable grounds to believe, based
				on credible information, that the person is, or may be, disclosing classified
				information in an unauthorized manner to a foreign power or agent of a foreign
				power;
						.
				8.Public reporting
			 on National Security LettersSection 118(c) of the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (18 U.S.C. 3511 note) is
			 amended—
			(1)in paragraph (1)—
				(A)in the matter preceding subparagraph (A),
			 by striking concerning different United States persons;
			 and
				(B)in subparagraph
			 (A), by striking , excluding the number of requests for subscriber
			 information;
				(2)by redesignating
			 paragraph (2) as paragraph (3); and
			(3)by inserting after
			 paragraph (1) the following:
				
					(2)Content
						(A)In
				generalExcept as provided in subparagraph (B), each report
				required under this subsection shall include the total number of requests
				described in paragraph (1) requiring disclosure of information
				concerning—
							(i)United States
				persons;
							(ii)persons who are
				not United States persons;
							(iii)persons who are
				the subjects of authorized national security investigations; or
							(iv)persons who are
				not the subjects of authorized national security investigations.
							(B)ExceptionWith
				respect to the number of requests for subscriber information under section 2709
				of title 18, United States Code, a report required under this subsection need
				not provide information separated into each of the categories described in
				subparagraph
				(A).
						.
			9.Public reporting
			 on the Foreign Intelligence Surveillance ActSection 601 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1871) is amended—
			(1)by redesignating subsections (b) through
			 (e) as subsections (c) through (f), respectively;
			(2)by inserting after subsection (a) the
			 following:
				
					(b)Public
				reportThe Attorney General
				shall make publicly available the portion of each report under subsection (a)
				relating to paragraphs (1) and (2) of subsection
				(a).
					;
				and
			(3)in subsection (e),
			 as so redesignated, by striking subsection (c) and inserting
			 subsection (d).
			10.Audits
			(a)Tangible
			 thingsSection 106A of the USA PATRIOT Improvement and
			 Reauthorization Act of 2005 (Public Law 109–177; 120 Stat. 200) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking 2006 and inserting 2012; and
					(B)in paragraph
			 (5)(C), by striking calendar year 2006 and inserting each
			 of calendar years 2006 through 2012;
					(2)in subsection (c),
			 by adding at the end the following:
					
						(3)Calendar years
				2007 and 2008Not later than December 31, 2010, the Inspector
				General of the Department of Justice shall submit to the Committee on the
				Judiciary and the Permanent Select Committee on Intelligence of the House of
				Representatives and the Committee on the Judiciary and the Select Committee on
				Intelligence of the Senate a report containing the results of the audit
				conducted under this section for calendar years 2007 and 2008.
						(4)Calendar years
				2009 through 2012Not later than December 31, 2011, and every
				year thereafter through 2013, the Inspector General of the Department of
				Justice shall submit to the Committee on the Judiciary and the Permanent Select
				Committee on Intelligence of the House of Representatives and the Committee on
				the Judiciary and the Select Committee on Intelligence of the Senate a report
				containing the results of the audit conducted under this section for the
				previous calendar year.
						;
				
				(3)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking or (c)(2) and inserting (c)(2), (c)(3), or
			 (c)(4); and
					(B)in paragraph (2),
			 by striking and (c)(2) and inserting (c)(2), (c)(3), or
			 (c)(4); and
					(4)in subsection (e),
			 by striking and (c)(2) and inserting (c)(2), (c)(3), or
			 (c)(4).
				(b)National
			 security lettersSection 119 of the USA PATRIOT Improvement and
			 Reauthorization Act of 2005 (Public Law 109–177; 120 Stat. 219) is
			 amended—
				(1)in subsection
			 (b)(1), by striking 2006 and inserting
			 2012;
				(2)in subsection (c),
			 by adding at the end the following:
					
						(3)Calendar years
				2007 and 2008Not later than December 31, 2010, the Inspector
				General of the Department of Justice shall submit to the Committee on the
				Judiciary and the Permanent Select Committee on Intelligence of the House of
				Representatives and the Committee on the Judiciary and the Select Committee on
				Intelligence of the Senate a report containing the results of the audit
				conducted under this section for calendar years 2007 and 2008.
						(4)Calendar years
				2009 through 2012Not later than December 31, 2011, and every
				year thereafter through 2013, the Inspector General of the Department of
				Justice shall submit to the Committee on the Judiciary and the Permanent Select
				Committee on Intelligence of the House of Representatives and the Committee on
				the Judiciary and the Select Committee on Intelligence of the Senate a report
				containing the results of the audit conducted under this section for the
				previous calendar year.
						;
				
				(3)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking or (c)(2) and inserting (c)(2), (c)(3), or
			 (c)(4); and
					(B)in paragraph (2),
			 by striking or (c)(2) and inserting (c)(2), (c)(3), or
			 (c)(4); and
					(4)in subsection (e),
			 by striking or (c)(2) and inserting (c)(2), (c)(3), or
			 (c)(4).
				(c)Pen registers
			 and trap and trace devices
				(1)AuditsThe
			 Inspector General of the Department of Justice shall perform comprehensive
			 audits of the effectiveness and use, including any improper or illegal use, of
			 pen registers and trap and trace devices under title IV of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1841 et seq.) during the
			 period beginning on January 1, 2007 and ending on December 31, 2012.
				(2)RequirementsThe
			 audits required under paragraph (1) shall include—
					(A)an examination of
			 each instance in which the Attorney General or any other attorney for the
			 Government submitted an application for an order or extension of an order under
			 title IV of the Foreign Intelligence Surveillance Act of 1978, including
			 whether the court granted, modified, or denied the application (including an
			 examination of the basis for any modification or denial);
					(B)an examination of
			 each instance in which the Attorney General authorized the installation and use
			 of a pen register or trap and trace device on an emergency basis under section
			 403 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1843);
					(C)whether the
			 Federal Bureau of Investigation requested that the Department of Justice submit
			 an application for an order or extension of an order under title IV of the
			 Foreign Intelligence Surveillance Act of 1978 and the request was not submitted
			 to the court (including an examination of the basis for not submitting the
			 application);
					(D)whether
			 bureaucratic or procedural impediments to the use of pen registers and trap and
			 trace devices under title IV of the Foreign Intelligence Surveillance Act of
			 1978 prevent the Federal Bureau of Investigation from taking full advantage of
			 the authorities provided under that title;
					(E)any noteworthy
			 facts or circumstances relating to the use of a pen register or trap and trace
			 device under title IV of the Foreign Intelligence Surveillance Act of 1978,
			 including any improper or illegal use of the authority provided under that
			 title; and
					(F)an examination of
			 the effectiveness of the authority under title IV of the Foreign Intelligence
			 Surveillance Act of 1978 as an investigative tool, including—
						(i)the importance of
			 the information acquired to the intelligence activities of the Federal Bureau
			 of Investigation or any other department or agency of the Federal
			 Government;
						(ii)the manner in
			 which the information is collected, retained, analyzed, and disseminated by the
			 Federal Bureau of Investigation, including any direct access to the information
			 provided to any other department, agency, or instrumentality of Federal, State,
			 local, or tribal governments or any private sector entity;
						(iii)with respect to
			 calendar years 2010 through 2012, an examination of the minimization procedures
			 used in relation to pen registers and trap and trace devices under title IV of
			 the Foreign Intelligence Surveillance Act of 1978 and whether the minimization
			 procedures protect the constitutional rights of United States persons;
						(iv)whether, and how
			 often, the Federal Bureau of Investigation used information acquired under a
			 pen register or trap and trace device under title IV of the Foreign
			 Intelligence Surveillance Act of 1978 to produce an analytical intelligence
			 product for distribution within the Federal Bureau of Investigation, to the
			 intelligence community (as defined in section 3(4) of the National Security Act
			 of 1947 (50 U.S.C. 401a(4))), or to other Federal, State, local, or tribal
			 government departments, agencies, or instrumentalities; and
						(v)whether, and how
			 often, the Federal Bureau of Investigation provided information acquired under
			 a pen register or trap and trace device under title IV of the Foreign
			 Intelligence Surveillance Act of 1978 to law enforcement authorities for use in
			 criminal proceedings.
						(3)Submission
			 dates
					(A)Prior
			 yearsNot later than December 31, 2010, the Inspector General of
			 the Department of Justice shall submit to the Committee on the Judiciary and
			 the Select Committee on Intelligence of the Senate and the Committee on the
			 Judiciary and the Permanent Select Committee on Intelligence of the House of
			 Representatives a report containing the results of the audit conducted under
			 this section for calendar years 2007 thorough 2009.
					(B)Calendar years
			 2010 through 2012Not later than December 31, 2011, and every
			 year thereafter through 2013, the Inspector General of the Department of
			 Justice shall submit to the Committee on the Judiciary and the Select Committee
			 on Intelligence of the Senate and the Committee on the Judiciary and the
			 Permanent Select Committee on Intelligence of the House of Representatives a
			 report containing the results of the audit conducted under this section for the
			 previous calendar year.
					(4)Prior notice to
			 Attorney General and Director of National Intelligence; comments
					(A)NoticeNot
			 less than 30 days before the submission of a report under subparagraph (A) or
			 (B) of paragraph (3), the Inspector General of the Department of Justice shall
			 provide the report to the Attorney General and the Director of National
			 Intelligence.
					(B)CommentsThe
			 Attorney General or the Director of National Intelligence may provide such
			 comments to be included in a report submitted under subparagraph (A) or (B) of
			 paragraph (3) as the Attorney General or the Director of National Intelligence
			 may consider necessary.
					(5)Unclassified
			 formA report submitted under subparagraph (A) or (B) of
			 paragraph (3) and any comments included under paragraph (4)(B) shall be in
			 unclassified form, but may include a classified annex.
				
	
		1.Short titleThis Act may be cited as the
			 USA PATRIOT Act Sunset Extension Act
			 of 2009.
		2.Sunsets
			(a)Sections 206 and 215
			 sunset
				(1)In
			 generalSection 102(b)(1) of the USA PATRIOT Improvement and
			 Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805 note, 50 U.S.C.
			 1861 note, and 50 U.S.C. 1862 note) is amended by striking 2009
			 and inserting 2013.
				(2)Conforming
			 amendments
					(A)In
			 generalThe Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.), as amended by
			 section 3 of this Act, is amended—
						(i)in the table of
			 contents in the first section, by striking the items relating to title V and
			 sections 501, 502, and 503 and inserting the following:
							
								
									TITLE V—Access to certain business records for
				foreign intelligence purposes
									Sec. 501. Definitions.
									Sec. 502. Access to certain business records
				for foreign intelligence and international terrorism
				investigations.
								
								;
						(ii)in title V (50 U.S.C.
			 1861 et seq.)—
							(I)in the title
			 heading, by striking and other tangible things;
			 and
							(II)by striking
			 section 503; and
							(iii)in section 601(a)(1)(D) (50 U.S.C.
			 1871(a)(1)(D)), by striking section 501; and inserting
			 section 502 or under section 501 pursuant to section 102(b)(2) of the
			 USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50
			 U.S.C. 1861 note);.
						(B)Application under
			 section 404 of the FISA Amendments Act of 2008Section
			 404(b)(4)(A) of the FISA Amendments Act of 2008 (Public Law 110–261; 122 Stat.
			 2477) is amended by striking the period at the end and inserting “, except that
			 paragraph (1)(D) of such section 601(a) shall be applied as if it read as
			 follows:
						
							‘(D)access to records under
				section 502 or under section 501 pursuant to section 102(b)(2) of the USA
				PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50
				U.S.C. 1861
				note);’.
							.
					(C)Effective
			 dateThe amendments made by this paragraph shall take effect on
			 December 31, 2013.
					(b)Extension of sunset
			 relating to individual terrorists as agents of foreign powers
				(1)In
			 generalSection 6001(b) of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458; 50 U.S.C. 1801 note) is amended to
			 read as follows:
					
						(b)Sunset
							(1)RepealSubparagraph
				(C) of section 101(b)(1) of the Foreign Intelligence Surveillance Act of 1978
				(50 U.S.C. 1801(b)(1)), as added by subsection (a), is repealed effective
				December 31, 2013.
							(2)Transition
				provisionNotwithstanding paragraph (1), subparagraph (C) of
				section 101(b)(1) of the Foreign Intelligence Surveillance Act of 1978 (50
				U.S.C. 1801(b)(1)) shall continue to apply on and after December 31, 2013, with
				respect to any particular foreign intelligence investigation or with respect to
				any particular offense or potential offense that began or occurred before
				December 31,
				2013.
							.
				(2)Conforming
			 amendment
					(A)In
			 generalSection 601(a)(2) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1871(a)(2)) is amended by striking the
			 semicolon at the end and inserting pursuant to subsection (b)(2) of
			 section 6001 of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (Public Law 108–458; 50 U.S.C. 1801 note);.
					(B)Effective
			 dateThe amendment made by subparagraph (A) shall take effect on
			 December 31, 2013.
					(c)National security
			 letters
				(1)RepealEffective
			 on December 31, 2013—
					(A)section 2709 of title 18,
			 United States Code, is amended to read as such provision read on October 25,
			 2001;
					(B)section 1114(a)(5) of the
			 Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)) is amended to
			 read as such provision read on October 25, 2001;
					(C)subsections (a) and (b)
			 of section 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) are amended
			 to read as subsections (a) and (b), respectively, of section 624 of such Act
			 read on October 25, 2001;
					(D)section 627 of the Fair
			 Credit Reporting Act (15 U.S.C. 1681v) is repealed; and
					(E)section 802 of the
			 National Security Act of 1947 (50 U.S.C. 436) is amended to read as such
			 provision read on October 25, 2001.
					(2)Transition provisionNotwithstanding paragraph (1), the
			 provisions of law referred to in paragraph (1), as in effect on December 30,
			 2013, shall continue to apply on and after December 31, 2013, with respect to
			 any particular foreign intelligence investigation or with respect to any
			 particular offense or potential offense that began or occurred before December
			 31, 2013.
				(3)Technical and
			 conforming amendmentsEffective December 31, 2013—
					(A)section 3511 of
			 title 18, United States Code, is amended—
						(i)in subsections
			 (a), (c), and (d), by striking or 627(a) each place it appears;
			 and
						(ii)in subsection (b)(1)(A),
			 as amended by section 6(b) of this Act, by striking section 626 or 627
			 of the Fair Credit Reporting Act (15 U.S.C. 1681u and 1681v) and
			 inserting section 626 of the Fair Credit Reporting Act (15 U.S.C.
			 1681u);
						(B)section 118(c)
			 of the USA PATRIOT Improvement and Reauthorization Act of 2005 (18 U.S.C. 3511
			 note) is amended—
						(i)in subparagraph
			 (C), by adding and at the end;
						(ii)in subparagraph (D), by
			 striking ; and and inserting a period; and
						(iii)by striking
			 subparagraph (E); and
						(C)the table of sections for
			 the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is amended by striking
			 the item relating to section 627.
					3.Orders for access to
			 certain business records and tangible things
			(a)In
			 generalSection 501 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861) is
			 amended—
				(1)in the section heading,
			 by inserting and other
			 tangible things after certain business
			 records;
				(2)in subsection (b)(2)—
					(A)in subparagraph (A)—
						(i)by striking a
			 statement of facts showing and inserting a statement of the
			 facts and circumstances relied upon by the applicant to justify the belief of
			 the applicant; and
						(ii)by striking
			 clandestine intelligence activities, and all that follows and
			 inserting clandestine intelligence activities;; and
						(B)by striking subparagraph (B) and inserting
			 the following:
						
							(B)if the records sought are
				the circulation records or patron lists of a library (as defined in section
				213(1) of the Library Services and Technology Act (20 U.S.C. 9122(1))), a
				statement of facts showing that there are reasonable grounds to believe that
				the records sought—
								(i)are relevant to an
				authorized investigation (other than a threat assessment) conducted in
				accordance with subsection (a)(2) to obtain foreign intelligence information
				not concerning a United States person or to protect against international
				terrorism or clandestine intelligence activities; and
								(ii)(I)pertain to a foreign
				power or an agent of a foreign power;
									(II)are relevant to the
				activities of a suspected agent of a foreign power who is the subject of such
				authorized investigation; or
									(III)pertain to an
				individual in contact with, or known to, a suspected agent of a foreign power;
				and
									(C)a statement of proposed
				minimization procedures.
							;
				and
					(3)in subsection (c)—
					(A)in paragraph (1)—
						(i)by inserting and
			 that the proposed minimization procedures meet the definition of minimization
			 procedures under subsection (g) after subsections (a) and
			 (b); and
						(ii)by striking the second
			 sentence; and
						(B)in paragraph (2)—
						(i)in subparagraph (D), by
			 striking and at the end;
						(ii)in subparagraph (E), by
			 striking the period at the end and inserting ; and; and
						(iii)by adding at the end
			 the following:
							
								(F)shall direct that the
				minimization procedures be
				followed.
								.
						(b)Technical and
			 conforming amendments
				(1)DefinitionsTitle
			 V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.)
			 is amended by adding at the end the following:
					
						503.DefinitionsIn this title, the terms Attorney
				General, foreign intelligence information,
				international terrorism, person, United
				States, and United States person have the meanings given
				such terms in section
				101.
						.
				(2)Title
			 headingTitle V of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1861 et seq.) is amended in the title heading by inserting
			 and other tangible
			 things after certain business records.
				(3)Table of
			 contentsThe table of contents in the first section of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.) is
			 amended—
					(A)by striking the items
			 relating to title V and section 501 and inserting the following:
						
							
								TITLE V—Access to certain business records and
				other tangible things for foreign intelligence purposes
								Sec. 501. Access to certain business records
				and other tangible things for foreign intelligence purposes and international
				terrorism investigations.
							
							;
				  and
					(B)by inserting after the
			 item relating to section 502 the following:
						
							
								Sec. 503.
				Definitions.
							
							.
					4.Orders for pen registers
			 and trap and trace devices for foreign intelligence purposes
			(a)ApplicationSection 402(c) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1842(c)) is amended—
				(1)in paragraph (1), by striking
			 and at the end;
				(2)in paragraph (2)—
					(A)by striking
			 a certification by the applicant and inserting a
			 statement of the facts and circumstances relied upon by the applicant to
			 justify the belief of the applicant; and
					(B)by striking the
			 period at the end and inserting ; and; and
					(3)by adding at the
			 end the following:
					
						(3)a statement of whether minimization
				procedures are being proposed and, if so, a statement of the proposed
				minimization
				procedures.
						.
				(b)Minimization
				(1)DefinitionSection 401 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1841) is amended by adding at the end the
			 following:
					
						(4)The term minimization
				procedures means—
							(A)specific procedures, that are reasonably
				designed in light of the purpose and technique of an order for the installation
				and use of a pen register or trap and trace device, to minimize the retention,
				and prohibit the dissemination, of nonpublicly available information known to
				concern unconsenting United States persons consistent with the need of the
				United States to obtain, produce, and disseminate foreign intelligence
				information;
							(B)procedures that require that nonpublicly
				available information, which is not foreign intelligence information shall not
				be disseminated in a manner that identifies any United States person, without
				such person’s consent, unless such person’s identity is necessary to understand
				foreign intelligence information or assess its importance; and
							(C)notwithstanding subparagraphs (A) and (B),
				procedures that allow for the retention and dissemination of information that
				is evidence of a crime which has been, is being, or is about to be committed
				and that is to be retained or disseminated for law enforcement
				purposes.
							.
				(2)Pen registers and trap and trace
			 devicesSection 402 of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1842) is
			 amended—
					(A)in subsection (d)—
						(i)in paragraph (1), by inserting , and
			 if, in exceptional circumstances, minimization procedures are ordered, that the
			 proposed minimization procedures meet the definition of minimization procedures
			 under this title before the period at the end; and
						(ii)in paragraph (2)(B)—
							(I)in clause (ii)(II), by striking
			 and after the semicolon; and
							(II)by adding at the end the following:
								
									(iv)if applicable, the minimization procedures
				be followed; and
									;
				and
							(B)by adding at the end the following:
						
							(h)At or before the end of the period of time
				for which the installation and use of a pen register or trap and trace device
				is approved under an order or an extension under this section, the judge may
				assess compliance with any applicable minimization procedures by reviewing the
				circumstances under which information concerning United States persons was
				retained or
				disseminated.
							.
					(3)EmergenciesSection 403 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1843) is amended—
					(A)by redesignating subsection (c) as
			 subsection (d); and
					(B)by inserting after subsection (b) the
			 following:
						
							(c)If the Attorney General authorizes the
				emergency installation and use of a pen register or trap and trace device under
				this section, the Attorney General shall require that minimization procedures
				be followed, if
				appropriate.
							.
					(4)Use of informationSection 405(a)(1) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1845(a)(1)) is amended by
			 striking provisions of this section and inserting
			 minimization procedures required under this title.
				5.Limitations on
			 disclosure of national security letters
			(a)In
			 generalSection 2709 of title 18, United States Code, is amended
			 by striking subsection (c) and inserting the following:
				
					(c)Prohibition of certain
				disclosure
						(1)Prohibition
							(A)In
				generalIf a certification is issued under subparagraph (B) and
				notice of the right to judicial review under paragraph (3) is provided, no wire
				or electronic communication service provider, or officer, employee, or agent
				thereof, that receives a request under subsection (a), shall disclose to any
				person that the Director of the Federal Bureau of Investigation has sought or
				obtained access to information or records under this section.
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the Director of the Federal
				Bureau of Investigation, or a designee of the Director whose rank shall be no
				lower than Deputy Assistant Director at Bureau headquarters or a Special Agent
				in Charge of a Bureau field office, certifies that, absent a prohibition of
				disclosure under this subsection, there may result—
								(i)a danger to the national
				security of the United States;
								(ii)interference with a
				criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference with
				diplomatic relations; or
								(iv)danger to the life or
				physical safety of any person.
								(2)Exception
							(A)In
				generalA wire or electronic communication service provider, or
				officer, employee, or agent thereof, that receives a request under subsection
				(a) may disclose information otherwise subject to any applicable nondisclosure
				requirement to—
								(i)those persons to whom
				disclosure is necessary in order to comply with the request;
								(ii)an attorney in order to
				obtain legal advice or assistance regarding the request; or
								(iii)other persons as
				permitted by the Director of the Federal Bureau of Investigation or the
				designee of the Director.
								(B)Persons necessary for
				complianceUpon a request by the Director of the Federal Bureau
				of Investigation or the designee of the Director, those persons to whom
				disclosure will be made under subparagraph (A)(i) or to whom such disclosure
				was made before the request shall be identified to the Director or the
				designee.
							(C)Nondisclosure
				requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a request is issued under subsection (a) in the same manner
				as the person to whom the request is issued.
							(D)NoticeAny
				recipient that discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(3)Right to judicial
				review
							(A)In
				generalA wire or electronic communications service provider that
				receives a request under subsection (a) shall have the right to judicial review
				of any applicable nondisclosure requirement.
							(B)NotificationA
				request under subsection (a) shall state that if the recipient wishes to have a
				court review a nondisclosure requirement, the recipient shall notify the
				Government.
							(C)Initiation of
				proceedingsIf a recipient of a request under subsection (a)
				makes a notification under subparagraph (B), the Government shall initiate
				judicial review under the procedures established in section 3511 of this title,
				unless an appropriate official of the Federal Bureau of the Investigation makes
				a notification under paragraph (4).
							(4)TerminationIn
				the case of any request for which a recipient has submitted a notification
				under paragraph (3)(B), if the facts supporting a nondisclosure requirement
				cease to exist, an appropriate official of the Federal Bureau of Investigation
				shall promptly notify the wire or electronic service provider, or officer,
				employee, or agent thereof, subject to the nondisclosure requirement that the
				nondisclosure requirement is no longer in
				effect.
						.
			(b)Identity of financial
			 institutions and credit reportsSection 626 of the Fair Credit
			 Reporting Act (15 U.S.C. 1681u) is amended by striking subsection (d) and
			 inserting the following:
				
					(d)Prohibition of certain
				disclosure
						(1)Prohibition
							(A)In
				generalIf a certification is issued under subparagraph (B) and
				notice of the right to judicial review under paragraph (3) is provided, no
				consumer reporting agency, or officer, employee, or agent thereof, that
				receives a request or order under subsection (a), (b), or (c), shall disclose
				or specify in any consumer report, that the Federal Bureau of Investigation has
				sought or obtained access to information or records under subsection (a), (b),
				or (c).
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the Director of the Federal
				Bureau of Investigation, or a designee of the Director whose rank shall be no
				lower than Deputy Assistant Director at Bureau headquarters or a Special Agent
				in Charge of a Bureau field office, certifies that, absent a prohibition of
				disclosure under this subsection, there may result—
								(i)a danger to the national
				security of the United States;
								(ii)interference with a
				criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference with
				diplomatic relations; or
								(iv)danger to the life or
				physical safety of any person.
								(2)Exception
							(A)In
				generalA consumer reporting agency, or officer, employee, or
				agent thereof, that receives a request or order under subsection (a), (b), or
				(c) may disclose information otherwise subject to any applicable nondisclosure
				requirement to—
								(i)those persons to whom
				disclosure is necessary in order to comply with the request or order;
								(ii)an attorney in order to
				obtain legal advice or assistance regarding the request or order; or
								(iii)other persons as
				permitted by the Director of the Federal Bureau of Investigation or the
				designee of the Director.
								(B)Persons necessary for
				complianceUpon a request by the Director of the Federal Bureau
				of Investigation or the designee of the Director, those persons to whom
				disclosure will be made under subparagraph (A)(i) or to whom such disclosure
				was made before the request shall be identified to the Director or the
				designee.
							(C)Nondisclosure
				requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a request or order is issued under subsection (a), (b), or
				(c) in the same manner as the person to whom the request or order is
				issued.
							(D)NoticeAny
				recipient that discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(3)Right to judicial
				review
							(A)In
				generalA consumer reporting agency that receives a request or
				order under subsection (a), (b), or (c) shall have the right to judicial review
				of any applicable nondisclosure requirement.
							(B)NotificationA
				request or order under subsection (a), (b), or (c) shall state that if the
				recipient wishes to have a court review a nondisclosure requirement, the
				recipient shall notify the Government.
							(C)Initiation of
				proceedingsIf a recipient of a request or order under subsection
				(a), (b), or (c) makes a notification under subparagraph (B), the Government
				shall initiate judicial review under the procedures established in section 3511
				of title 18, United States Code, unless an appropriate official of the Federal
				Bureau of Investigation makes a notification under paragraph (4).
							(4)TerminationIn
				the case of any request or order for which a consumer reporting agency has
				submitted a notification under paragraph (3)(B), if the facts supporting a
				nondisclosure requirement cease to exist, an appropriate official of the
				Federal Bureau of Investigation shall promptly notify the consumer reporting
				agency, or officer, employee, or agent thereof, subject to the nondisclosure
				requirement that the nondisclosure requirement is no longer in
				effect.
						.
			(c)Disclosures to
			 Governmental agencies for counterterrorism purposesSection 627
			 of the Fair Credit Reporting Act (15 U.S.C. 1681v) is amended by striking
			 subsection (c) and inserting the following:
				
					(c)Prohibition of certain
				disclosure
						(1)Prohibition
							(A)In
				generalIf a certification is issued under subparagraph (B) and
				notice of the right to judicial review under paragraph (3) is provided, no
				consumer reporting agency, or officer, employee, or agent thereof, that
				receives a request under subsection (a), shall disclose to any person or
				specify in any consumer report, that a government agency has sought or obtained
				access to information under subsection (a).
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the head of a government agency
				authorized to conduct investigations of, or intelligence or counterintelligence
				activities or analysis related to, international terrorism, or a designee,
				certifies that, absent a prohibition of disclosure under this subsection, there
				may result—
								(i)a danger to the national
				security of the United States;
								(ii)interference with a
				criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference with
				diplomatic relations; or
								(iv)danger to the life or
				physical safety of any person.
								(2)Exception
							(A)In
				generalA consumer reporting agency, or officer, employee, or
				agent thereof, that receives a request under subsection (a) may disclose
				information otherwise subject to any applicable nondisclosure requirement
				to—
								(i)those persons to whom
				disclosure is necessary in order to comply with the request;
								(ii)an attorney in order to
				obtain legal advice or assistance regarding the request; or
								(iii)other persons as
				permitted by the head of the government agency authorized to conduct
				investigations of, or intelligence or counterintelligence activities or
				analysis related to, international terrorism, or a designee.
								(B)Persons necessary for
				complianceUpon a request by the head of a government agency
				authorized to conduct investigations of, or intelligence or counterintelligence
				activities or analysis related to, international terrorism, or a designee,
				those persons to whom disclosure will be made under subparagraph (A)(i) or to
				whom such disclosure was made before the request shall be identified to the
				head of the government agency or the designee.
							(C)Nondisclosure
				requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a request is issued under subsection (a) in the same manner
				as the person to whom the request is issued.
							(D)NoticeAny
				recipient that discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(3)Right to judicial
				review
							(A)In
				generalA consumer reporting agency that receives a request under
				subsection (a) shall have the right to judicial review of any applicable
				nondisclosure requirement.
							(B)NotificationA
				request under subsection (a) shall state that if the recipient wishes to have a
				court review a nondisclosure requirement, the recipient shall notify the
				government.
							(C)Initiation of
				proceedingsIf a recipient of a request under subsection (a)
				makes a notification under subparagraph (B), the government shall initiate
				judicial review under the procedures established in section 3511 of title 18,
				United States Code, unless an appropriate official of the government agency
				authorized to conduct investigations of, or intelligence or counterintelligence
				activities or analysis related to, international terrorism makes a notification
				under paragraph (4).
							(4)TerminationIn
				the case of any request for which a consumer reporting agency has submitted a
				notification under paragraph (3)(B), if the facts supporting a nondisclosure
				requirement cease to exist, an appropriate official of the government agency
				authorized to conduct investigations of, or intelligence or counterintelligence
				activities or analysis related to, international terrorism shall promptly
				notify the consumer reporting agency, or officer, employee, or agent thereof,
				subject to the nondisclosure requirement that the nondisclosure requirement is
				no longer in
				effect.
						.
			(d)Financial
			 recordsSection 1114(a)(5) of the Right to Financial Privacy Act
			 of 1978 (12 U.S.C. 3414(a)(5)) is amended by striking subparagraph (D) and
			 inserting the following:
				
					(D)Prohibition of certain
				disclosure
						(i)Prohibition
							(I)In
				generalIf a certification is issued under subclause (II) and
				notice of the right to judicial review under clause (iii) is provided, no
				financial institution, or officer, employee, or agent thereof, that receives a
				request under subparagraph (A), shall disclose to any person that the Federal
				Bureau of Investigation has sought or obtained access to information or records
				under subparagraph (A).
							(II)CertificationThe
				requirements of subclause (I) shall apply if the Director of the Federal Bureau
				of Investigation, or a designee of the Director whose rank shall be no lower
				than Deputy Assistant Director at Bureau headquarters or a Special Agent in
				Charge of a Bureau field office, certifies that, absent a prohibition of
				disclosure under this subparagraph, there may result—
								(aa)a danger to the national
				security of the United States;
								(bb)interference with a
				criminal, counterterrorism, or counterintelligence investigation;
								(cc)interference with
				diplomatic relations; or
								(dd)danger to the life or
				physical safety of any person.
								(ii)Exception
							(I)In
				generalA financial institution, or officer, employee, or agent
				thereof, that receives a request under subparagraph (A) may disclose
				information otherwise subject to any applicable nondisclosure requirement
				to—
								(aa)those persons to whom
				disclosure is necessary in order to comply with the request;
								(bb)an attorney in order to
				obtain legal advice or assistance regarding the request; or
								(cc)other persons as
				permitted by the Director of the Federal Bureau of Investigation or the
				designee of the Director.
								(II)Persons necessary for
				complianceUpon a request by the Director of the Federal Bureau
				of Investigation or the designee of the Director, those persons to whom
				disclosure will be made under subclause (I)(aa) or to whom such disclosure was
				made before the request shall be identified to the Director or the
				designee.
							(III)Nondisclosure
				requirementA person to whom disclosure is made under subclause
				(I) shall be subject to the nondisclosure requirements applicable to a person
				to whom a request is issued under subparagraph (A) in the same manner as the
				person to whom the request is issued.
							(IV)NoticeAny
				recipient that discloses to a person described in subclause (I) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(iii)Right to judicial
				review
							(I)In
				generalA financial institution that receives a request under
				subparagraph (A) shall have the right to judicial review of any applicable
				nondisclosure requirement.
							(II)NotificationA
				request under subparagraph (A) shall state that if the recipient wishes to have
				a court review a nondisclosure requirement, the recipient shall notify the
				Government.
							(III)Initiation of
				proceedingsIf a recipient of a request under subparagraph (A)
				makes a notification under subclause (II), the Government shall initiate
				judicial review under the procedures established in section 3511 of title 18,
				United States Code, unless an appropriate official of the Federal Bureau of
				Investigation makes a notification under clause (iv).
							(iv)TerminationIn
				the case of any request for which a financial institution has submitted a
				notification under clause (iii)(II), if the facts supporting a nondisclosure
				requirement cease to exist, an appropriate official of the Federal Bureau of
				Investigation shall promptly notify the financial institution, or officer,
				employee, or agent thereof, subject to the nondisclosure requirement that the
				nondisclosure requirement is no longer in
				effect.
						.
			(e)Requests by authorized
			 investigative agenciesSection 802 of the National Security Act
			 of 1947 (50 U.S.C. 436), is amended by striking subsection (b) and inserting
			 the following:
				
					(b)Prohibition of certain
				disclosure
						(1)Prohibition
							(A)In
				generalIf a certification is issued under subparagraph (B) and
				notice of the right to judicial review under paragraph (3) is provided, no
				governmental or private entity, or officer, employee, or agent thereof, that
				receives a request under subsection (a), shall disclose to any person that an
				authorized investigative agency described in subsection (a) has sought or
				obtained access to information under subsection (a).
							(B)CertificationThe
				requirements of subparagraph (A) shall apply if the head of an authorized
				investigative agency described in subsection (a), or a designee, certifies
				that, absent a prohibition of disclosure under this subsection, there may
				result—
								(i)a danger to the national
				security of the United States;
								(ii)interference with a
				criminal, counterterrorism, or counterintelligence investigation;
								(iii)interference with
				diplomatic relations; or
								(iv)danger to the life or
				physical safety of any person.
								(2)Exception
							(A)In
				generalA governmental or private entity, or officer, employee,
				or agent thereof, that receives a request under subsection (a) may disclose
				information otherwise subject to any applicable nondisclosure requirement
				to—
								(i)those persons to whom
				disclosure is necessary in order to comply with the request;
								(ii)an attorney in order to
				obtain legal advice or assistance regarding the request; or
								(iii)other persons as
				permitted by the head of the authorized investigative agency described in
				subsection (a).
								(B)Persons necessary for
				complianceUpon a request by the head of an authorized
				investigative agency described in subsection (a), or a designee, those persons
				to whom disclosure will be made under subparagraph (A)(i) or to whom such
				disclosure was made before the request shall be identified to the head of the
				authorized investigative agency or the designee.
							(C)Nondisclosure
				requirementA person to whom disclosure is made under
				subparagraph (A) shall be subject to the nondisclosure requirements applicable
				to a person to whom a request is issued under subsection (a) in the same manner
				as the person to whom the request is issued.
							(D)NoticeAny
				recipient that discloses to a person described in subparagraph (A) information
				otherwise subject to a nondisclosure requirement shall inform the person of the
				applicable nondisclosure requirement.
							(3)Right to judicial
				review
							(A)In
				generalA governmental or private entity that receives a request
				under subsection (a) shall have the right to judicial review of any applicable
				nondisclosure requirement.
							(B)NotificationA
				request under subsection (a) shall state that if the recipient wishes to have a
				court review a nondisclosure requirement, the recipient shall notify the
				Government.
							(C)Initiation of
				proceedingsIf a recipient of a request under subsection (a)
				makes a notification under subparagraph (B), the Government shall initiate
				judicial review under the procedures established in section 3511 of title 18,
				United States Code, unless an appropriate official of the authorized
				investigative agency described in subsection (a) makes a notification under
				paragraph (4).
							(4)TerminationIn
				the case of any request for which a governmental or private entity has
				submitted a notification under paragraph (3)(B), if the facts supporting a
				nondisclosure requirement cease to exist, an appropriate official of the
				authorized investigative agency described in subsection (a) shall promptly
				notify the governmental or private entity, or officer, employee, or agent
				thereof, subject to the nondisclosure requirement that the nondisclosure
				requirement is no longer in
				effect.
						.
			6.Judicial review of FISA
			 orders and national security letters
			(a)FISASection
			 501(f)(2) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1861(f)(2)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in clause (i)—
						(i)by striking a
			 production order and inserting a production order or
			 nondisclosure order; and
						(ii)by striking Not
			 less than 1 year and all that follows; and
						(B)in clause (ii), by
			 striking production order or nondisclosure; and
					(2)in subparagraph
			 (C)—
					(A)by striking clause (ii);
			 and
					(B)by redesignating clause
			 (iii) as clause (ii).
					(b)Judicial review of
			 national security lettersSection 3511(b) of title 18, United
			 States Code, is amended to read as follows:
				
					(b)Nondisclosure
						(1)In general
							(A)NoticeIf
				a recipient of a request or order for a report, records, or other information
				under section 2709 of this title, section 626 or 627 of the Fair Credit
				Reporting Act (15 U.S.C. 1681u and 1681v), section 1114 of the Right to
				Financial Privacy Act of 1978 (12 U.S.C. 3414), or section 802 of the National
				Security Act of 1947 (50 U.S.C. 436), wishes to have a court review a
				nondisclosure requirement imposed in connection with the request or order, the
				recipient shall notify the Government.
							(B)ApplicationNot
				later than 30 days after the date of receipt of a notification under
				subparagraph (A), the Government shall apply for an order prohibiting the
				disclosure of the existence or contents of the relevant request or order. An
				application under this subparagraph may be filed in the district court of the
				United States for any district within which the authorized investigation that
				is the basis for the request or order is being conducted. The applicable
				nondisclosure requirement shall remain in effect during the pendency of
				proceedings relating to the requirement.
							(C)ConsiderationA
				district court of the United States that receives an application under
				subparagraph (B) should rule expeditiously, and shall, subject to paragraph
				(3), issue a nondisclosure order that includes conditions appropriate to the
				circumstances.
							(2)Application
				contentsAn application for a nondisclosure order or extension
				thereof under this subsection shall include a certification from the Attorney
				General, Deputy Attorney General, an Assistant Attorney General, or the
				Director of the Federal Bureau of Investigation, or in the case of a request by
				a department, agency, or instrumentality of the Federal Government other than
				the Department of Justice, the head or deputy head of the department, agency,
				or instrumentality, containing a statement of specific and articulable facts
				indicating that, absent a prohibition of disclosure under this subsection,
				there may result—
							(A)a danger to the national
				security of the United States;
							(B)interference with a
				criminal, counterterrorism, or counterintelligence investigation;
							(C)interference with
				diplomatic relations; or
							(D)danger to the life or
				physical safety of any person.
							(3)StandardA
				district court of the United States shall issue a nondisclosure requirement
				order or extension thereof under this subsection if the court determines,
				giving substantial weight to the certification under paragraph (2) that there
				is reason to believe that disclosure of the information subject to the
				nondisclosure requirement during the applicable time period will result
				in—
							(A)a danger to the national
				security of the United States;
							(B)interference with a
				criminal, counterterrorism, or counterintelligence investigation;
							(C)interference with
				diplomatic relations; or
							(D)danger to the life or
				physical safety of any
				person.
							.
			(c)MinimizationSection
			 501(g)(1) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1861(g)(1)) is amended by striking Not later than and all that
			 follows and inserting At or before the end of the period of time for the
			 production of tangible things under an order approved under this section or at
			 any time after the production of tangible things under an order approved under
			 this section, a judge may assess compliance with the minimization procedures by
			 reviewing the circumstances under which information concerning United States
			 persons was retained or disseminated..
			7.Certification for access
			 to telephone toll and transactional records
			(a)In
			 generalSection 2709 of title
			 18, United States Code, as amended by this Act, is amended—
				(1)by redesignating
			 subsections (c), (d), (e), and (f) as subsections (d), (e), (f), and (g),
			 respectively; and
				(2)by inserting after
			 subsection (b) the following:
					
						(c)Written
				statementThe Director of the Federal Bureau of Investigation, or
				a designee in a position not lower than Deputy Assistant Director at Bureau
				headquarters or a Special Agent in Charge in a Bureau field office designated
				by the Director, may make a certification under subsection (b) only upon a
				written statement, which shall be retained by the Federal Bureau of
				Investigation, of specific facts showing that there are reasonable grounds to
				believe that the information sought is relevant to the authorized investigation
				described in subsection
				(b).
						.
				(b)Identity of financial
			 institutions and credit reportsSection 626 of the Fair Credit
			 Reporting Act (15 U.S.C. 1681u), as amended by this Act, is amended—
				(1)by redesignating
			 subsections (d) through (m) as subsections (e) through (n), respectively;
			 and
				(2)by inserting after
			 subsection (c) the following:
					
						(d)Written statementThe Director of the Federal Bureau of
				Investigation, or a designee in a position not lower than Deputy Assistant
				Director at Bureau headquarters or a Special Agent in Charge in a Bureau field
				office designated by the Director, may make a certification under subsection
				(a) or (b) only upon a written statement, which shall be retained by the
				Federal Bureau of Investigation, of specific facts showing that there are
				reasonable grounds to believe that the information sought is relevant to the
				authorized investigation described in subsection (a) or (b), as the case may
				be.
						.
				(c)Disclosures to
			 Governmental agencies for counterterrorism purposesSection
			 627(b) of the Fair Credit Reporting Act (15 U.S.C. 1681v(b)) is amended—
				(1)in the subsection
			 heading, by striking Form
			 of certification and inserting Certification;
				(2)by striking The
			 certification and inserting the following:
					
						(1)Form of
				certificationThe
				certification
						;
				and
				(3)by adding at the end the
			 following:
					
						(2)Written statementA supervisory official or officer described
				in paragraph (1) may make a certification under subsection (a) only upon a
				written statement, which shall be retained by the government agency, of
				specific facts showing that there are reasonable grounds to believe that the
				information sought is relevant to the authorized investigation described in
				subsection
				(a).
						.
				(d)Financial
			 recordsSection 1114(a)(5) of the Right to Financial Privacy Act
			 of 1978 (12 U.S.C. 3414(a)(5)), as amended by this Act, is amended—
				(1)by redesignating subparagraphs (B), (C),
			 and (D) as subparagraphs (C), (D), and (E), respectively; and
				(2)by inserting after subparagraph (A) the
			 following:
					
						(B)The Director of the Federal Bureau of
				Investigation, or a designee in a position not lower than Deputy Assistant
				Director at Bureau headquarters or a Special Agent in Charge in a Bureau field
				office designated by the Director, may make a certification under subparagraph
				(A) only upon a written statement, which shall be retained by the Federal
				Bureau of Investigation, of specific facts showing that there are reasonable
				grounds to believe that the information sought is relevant to the authorized
				investigation described in subparagraph
				(A).
						.
				(e)Requests by authorized
			 investigative agenciesSection 802(a) of the National Security
			 Act of 1947 (50 U.S.C. 436(a)) is amended by adding at the end the
			 following:
				
					(4)A department or agency
				head, deputy department or agency head, or senior official described in
				paragraph (3)(A) may make a certification under paragraph (3)(A) only upon a
				written statement, which shall be retained by the authorized investigative
				agency, of specific facts showing that there are reasonable grounds to believe
				that the information sought is relevant to the authorized inquiry or
				investigation described in paragraph
				(3)(A)(ii).
					.
			(f)Technical and
			 conforming amendments
				(1)Obstruction of criminal
			 investigationsSection 1510(e) of title 18, United States Code,
			 is amended by striking section 2709(c)(1) of this title, section
			 626(d)(1) or 627(c)(1) of the Fair Credit Reporting Act (15 U.S.C. 1681u(d)(1)
			 or 1681v(c)(1)), section 1114(a)(3)(A) or 1114(a)(5)(D)(i) of the Right to
			 Financial Privacy Act (12 U.S.C. 3414(a)(3)(A) or 3414(a)(5)(D)(i)),
			 and inserting section 2709(d)(1) of this title, section 626(e)(1) or
			 627(c)(1) of the Fair Credit Reporting Act (15 U.S.C. 1681u(e)(1) and
			 1681v(c)(1)), section 1114(a)(3)(A) or 1114(a)(5)(E)(i) of the Right to
			 Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(3)(A) and
			 3414(a)(5)(E)(i)),.
				(2)Semiannual
			 reportsSection 507(b) of the National Security Act of 1947 (50
			 U.S.C. 415b(b)) is amended—
					(A)in paragraph (4), by
			 striking section 624(h)(2) of the Fair Credit Reporting Act (15 U.S.C.
			 1681u(h)(2)) and inserting section 626(i)(2) of the Fair Credit
			 Reporting Act (15 U.S.C. 1681u(i)(2)); and
					(B)in paragraph (5), by
			 striking section 1114(a)(5)(C) of the Right to Financial Privacy Act of
			 1978 (12 U.S.C. 3414(a)(5)(C)) and inserting section
			 1114(a)(5)(D) of the Right to Financial Privacy Act of 1978 (12 U.S.C.
			 3414(a)(5)(D)).
					8.Public reporting on
			 National Security LettersSection 118(c) of the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (18 U.S.C. 3511 note) is
			 amended—
			(1)in paragraph (1)—
				(A)in the matter preceding subparagraph (A),
			 by striking concerning different United States persons;
			 and
				(B)in subparagraph (A), by
			 striking , excluding the number of requests for subscriber
			 information;
				(2)by redesignating
			 paragraph (2) as paragraph (3); and
			(3)by inserting after
			 paragraph (1) the following:
				
					(2)Content
						(A)In
				generalExcept as provided in subparagraph (B), each report
				required under this subsection shall include the total number of requests
				described in paragraph (1) requiring disclosure of information
				concerning—
							(i)United States
				persons;
							(ii)persons who are not
				United States persons;
							(iii)persons who are the
				subjects of authorized national security investigations; or
							(iv)persons who are not the
				subjects of authorized national security investigations.
							(B)ExceptionWith
				respect to the number of requests for subscriber information under section 2709
				of title 18, United States Code, a report required under this subsection need
				not provide information separated into each of the categories described in
				subparagraph
				(A).
						.
			9.Public reporting on the
			 Foreign Intelligence Surveillance ActSection 601 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1871) is amended—
			(1)by redesignating subsections (b) through
			 (e) as subsections (c) through (f), respectively;
			(2)by inserting after subsection (a) the
			 following:
				
					(b)Public
				reportThe Attorney General
				shall make publicly available the portion of each report under subsection (a)
				relating to paragraphs (1) and (2) of subsection
				(a).
					;
				and
			(3)in subsection (e), as so
			 redesignated, by striking subsection (c) and inserting
			 subsection (d).
			10.Audits
			(a)Tangible
			 thingsSection 106A of the USA PATRIOT Improvement and
			 Reauthorization Act of 2005 (Public Law 109–177; 120 Stat. 200) is
			 amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by
			 striking 2006 and inserting 2011; and
					(B)in paragraph (5)(C), by
			 striking calendar year 2006 and inserting each of
			 calendar years 2006 through 2011;
					(2)in subsection (c), by
			 adding at the end the following:
					
						(3)Calendar years 2007,
				2008, and 2009Not later than June 30, 2011, the Inspector
				General of the Department of Justice shall submit to the Committee on the
				Judiciary and the Permanent Select Committee on Intelligence of the House of
				Representatives and the Committee on the Judiciary and the Select Committee on
				Intelligence of the Senate a report containing the results of the audit
				conducted under this section for calendar years 2007, 2008, and 2009.
						(4)Calendar years 2010 and
				2011Not later than December 31, 2012, the Inspector General of
				the Department of Justice shall submit to the Committee on the Judiciary and
				the Permanent Select Committee on Intelligence of the House of Representatives
				and the Committee on the Judiciary and the Select Committee on Intelligence of
				the Senate a report containing the results of the audit conducted under this
				section for calendar years 2010 and
				2011.
						; 
				(3)in subsection (d)—
					(A)in paragraph (1), by
			 striking or (c)(2) and inserting (c)(2), (c)(3), or
			 (c)(4); and
					(B)in paragraph (2), by
			 striking and (c)(2) and inserting (c)(2), (c)(3), or
			 (c)(4); and
					(4)in subsection (e), by
			 striking and (c)(2) and inserting (c)(2), (c)(3), or
			 (c)(4).
				(b)National security
			 lettersSection 119 of the USA PATRIOT Improvement and
			 Reauthorization Act of 2005 (Public Law 109–177; 120 Stat. 219) is
			 amended—
				(1)in subsection (b)(1), by
			 striking 2006 and inserting 2011;
				(2)in subsection (c), by
			 adding at the end the following:
					
						(3)Calendar years 2007,
				2008, and 2009Not later than June 30, 2011, the Inspector
				General of the Department of Justice shall submit to the Committee on the
				Judiciary and the Permanent Select Committee on Intelligence of the House of
				Representatives and the Committee on the Judiciary and the Select Committee on
				Intelligence of the Senate a report containing the results of the audit
				conducted under this section for calendar years 2007, 2008, and 2009.
						(4)Calendar years 2010 and
				2011Not later than December 31, 2012, the Inspector General of
				the Department of Justice shall submit to the Committee on the Judiciary and
				the Permanent Select Committee on Intelligence of the House of Representatives
				and the Committee on the Judiciary and the Select Committee on Intelligence of
				the Senate a report containing the results of the audit conducted under this
				section for calendar years 2010 and
				2011.
						; 
				(3)in subsection (d)—
					(A)in paragraph (1), by
			 striking or (c)(2) and inserting (c)(2), (c)(3), or
			 (c)(4); and
					(B)in paragraph (2), by
			 striking or (c)(2) and inserting (c)(2), (c)(3), or
			 (c)(4); and
					(4)in subsection (e), by
			 striking or (c)(2) and inserting (c)(2), (c)(3), or
			 (c)(4).
				(c)Pen registers and trap
			 and trace devices
				(1)AuditsThe
			 Inspector General of the Department of Justice shall perform comprehensive
			 audits of the effectiveness and use, including any improper or illegal use, of
			 pen registers and trap and trace devices under title IV of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1841 et seq.) during the
			 period beginning on January 1, 2007 and ending on December 31, 2011.
				(2)RequirementsThe
			 audits required under paragraph (1) shall include—
					(A)an examination of the use
			 of pen registers and trap and trace devices under title IV of the Foreign
			 Intelligence Surveillance Act of 1978 for calendar years 2007 through
			 2011;
					(B)an examination of the
			 installation and use of a pen register or trap and trace device on emergency
			 bases under section 403 of the Foreign Intelligence Surveillance Act of 1978
			 (50 U.S.C. 1843);
					(C)any noteworthy facts or
			 circumstances relating to the use of a pen register or trap and trace device
			 under title IV of the Foreign Intelligence Surveillance Act of 1978, including
			 any improper or illegal use of the authority provided under that title;
			 and
					(D)an examination of the
			 effectiveness of the authority under title IV of the Foreign Intelligence
			 Surveillance Act of 1978 as an investigative tool, including—
						(i)the importance of the
			 information acquired to the intelligence activities of the Federal Bureau of
			 Investigation or any other department or agency of the Federal
			 Government;
						(ii)the manner in which the
			 information is collected, retained, analyzed, and disseminated by the Federal
			 Bureau of Investigation, including any direct access to the information
			 provided to any other department, agency, or instrumentality of Federal, State,
			 local, or tribal governments or any private sector entity;
						(iii)with respect to
			 calendar years 2010 and 2011, an examination of the minimization procedures
			 used in relation to pen registers and trap and trace devices under title IV of
			 the Foreign Intelligence Surveillance Act of 1978 and whether the minimization
			 procedures protect the constitutional rights of United States persons (as
			 defined in section 101 of the Foreign Intelligence Surveillance Act of 1978 (50
			 U.S.C. 1801));
						(iv)whether, and how often,
			 the Federal Bureau of Investigation used information acquired under a pen
			 register or trap and trace device under title IV of the Foreign Intelligence
			 Surveillance Act of 1978 to produce an analytical intelligence product for
			 distribution within the Federal Bureau of Investigation, to the intelligence
			 community (as defined in section 3(4) of the National Security Act of 1947 (50
			 U.S.C. 401a(4))), or to other Federal, State, local, or tribal government
			 departments, agencies, or instrumentalities; and
						(v)whether, and how often,
			 the Federal Bureau of Investigation provided information acquired under a pen
			 register or trap and trace device under title IV of the Foreign Intelligence
			 Surveillance Act of 1978 to law enforcement authorities for use in criminal
			 proceedings.
						(3)Submission
			 dates
					(A)Prior
			 yearsNot later than June 30, 2011, the Inspector General of the
			 Department of Justice shall submit to the Committee on the Judiciary and the
			 Select Committee on Intelligence of the Senate and the Committee on the
			 Judiciary and the Permanent Select Committee on Intelligence of the House of
			 Representatives a report containing the results of the audit conducted under
			 this section for calendar years 2007 through 2009.
					(B)Calendar years 2010 and
			 2011Not later than December 21, 2012, the Inspector General of
			 the Department of Justice shall submit to the Committee on the Judiciary and
			 the Select Committee on Intelligence of the Senate and the Committee on the
			 Judiciary and the Permanent Select Committee on Intelligence of the House of
			 Representatives a report containing the results of the audit conducted under
			 this section for calendar years 2010 and 2011.
					(4)Prior notice to
			 Attorney General and Director of National Intelligence; comments
					(A)NoticeNot
			 less than 30 days before the submission of a report under subparagraph (A) or
			 (B) of paragraph (3), the Inspector General of the Department of Justice shall
			 provide the report to the Attorney General and the Director of National
			 Intelligence.
					(B)CommentsThe
			 Attorney General or the Director of National Intelligence may provide such
			 comments to be included in a report submitted under subparagraph (A) or (B) of
			 paragraph (3) as the Attorney General or the Director of National Intelligence
			 may consider necessary.
					(5)Unclassified
			 formA report submitted under subparagraph (A) or (B) of
			 paragraph (3) and any comments included under paragraph (4)(B) shall be in
			 unclassified form, but may include a classified annex.
				11.Delayed notice search
			 warrantsSection 3103a(b)(3)
			 of title 18, United States Code, is amended by striking 30 days
			 and inserting 7 days.
		12.Minimization
			(a)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Attorney General shall—
				(1)establish minimization
			 procedures governing the acquisition, retention, and dissemination by the
			 Federal Bureau of Investigation of any records received by the Federal Bureau
			 of Investigation in response to a national security letter; and
				(2)submit to the Committee
			 on the Judiciary and the Select Committee on Intelligence of the Senate and the
			 Committee on the Judiciary and the Permanent Select Committee on Intelligence
			 of the House of Representatives a copy of the minimization procedures
			 established under paragraph (1).
				(b)DefinitionsIn
			 this section—
				(1)the term
			 minimization procedures means—
					(A)specific procedures that
			 are reasonably designed in light of the purpose and technique of a national
			 security letter, to minimize the acquisition and retention, and prohibit the
			 dissemination, of nonpublicly available information concerning unconsenting
			 United States persons (as defined in section 101 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801)) consistent with the need of the
			 United States to obtain, produce, and disseminate foreign intelligence
			 information;
					(B)procedures that require
			 that nonpublicly available information, which is not foreign intelligence
			 information (as defined in section 101(e)(1) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1801(e)(1))) shall not be disseminated in a
			 manner that identifies any United States person, without the consent of the
			 United States person, unless the identity of the United States person is
			 necessary to understand foreign intelligence information or assess its
			 importance; and
					(C)notwithstanding
			 subparagraphs (A) and (B), procedures that allow for the retention and
			 dissemination of information that is evidence of a crime which has been, is
			 being, or is about to be committed and that is to be retained or disseminated
			 for law enforcement purposes; and
					(2)the term national
			 security letter means a national security letter issued under section
			 2709 of title 18, United States Code, section 1114(a)(5) of the Right to
			 Financial Privacy Act of 1978 (12 U.S.C. 3414(5)), subsection (a) or (b) of
			 section 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u), or section 627
			 of the Fair Credit Reporting Act (15 U.S.C. 1681v).
				
	
		October 13, 2009
		Reported with an amendment
	
